United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        November 28, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60116
                          Summary Calendar


ELENA BENSON,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A76 241 218
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Elena Benson, a citizen of Russia, petitions for review of

the decision of the Board of Immigration Appeals (“BIA”)

summarily affirming the removal order of the Immigration Judge

(“IJ”).   Because the BIA summarily affirmed without opinion, the

IJ’s decision is the final agency determination for our review.

See Soadjede v. Ashcroft, 324 F.3d 830, 832 (5th Cir. 2003).

     Benson argues that the IJ erred in finding that the

immigration court lacked jurisdiction over her adjustment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60116
                                -2-

application.   Benson maintains that the INS should not have

denied her application but should have allowed her to substitute

her second U.S. citizen spouse as a new I-130 visa petitioner in

conjunction with her original adjustment application.    Benson

claims that she satisfied the requirements of 8 C.F.R.

§ 1245.2(a)(1) for renewing her application in removal

proceedings.

     An alien paroled into the United States may renew an

application for adjustment of status in removal proceedings only

if the adjustment application had been previously filed.

8 C.F.R. § 1245.2(a)(1)(ii).   Because Benson’s second adjustment

application was not filed until after she had been paroled into

the United States, the IJ was correct in concluding that she was

not permitted to renew her adjustment application in removal

proceedings.   Benson has not cited to any relevant authority

supporting her contention that she may substitute her second U.S.

citizen husband as the I-130 visa petitioner in conjunction with

her initial adjustment application.

     Benson avers that the IJ erred in determining that she was

statutorily ineligible for voluntary departure because she is an

arriving alien.   This court does not have jurisdiction to review

the IJ’s denial of her application for voluntary departure.

8 U.S.C. § 1252(a)(2)(B)(I); Eyoum v. INS, 125 F.3d 889, 891 (5th

Cir. 1997).

     PETITION DENIED.